DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16218912, entitled: BEVERAGE DISPENSER WITH CONTAINER ENGAGEMENT FEATURES, filed on 12/13/2018.  Claims 1-49 are pending.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 710 & 720 (as seen in Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "44" have both been used to designate the “receiving space” (see lines 4 and 17 on pg. 19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both the “clamp” (see line 14 of pg. 19) and the “receiving space” (see line 17 of pg. 19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Claim Objections
Claim 36 objected to because of the following informalities: Line 5 of claim 36 states, “…a closure of a beverage container…”  The Examiner notes that “a beverage container” has been disclosed in line 2 of claim 36.  It is believed that the phrase should read, “…a closure of the beverage container…”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambrecht (U.S. Pat. 9010588).
1, comprising: a base 2 including a clamp 4 arranged to engage with a neck of a beverage container 700 to secure the base 2 to the container neck (as discussed in col. 9, lines 29-32), the clamp 4 including at least one clamp arm 41 that defines a receiving space for the container neck (as seen in Fig. 7 below), the at least one arm 41 being spring biased (through springs 47) to move relative to the base 2 to exert an engagement force on the container neck when fully received in the receiving space (as disclosed in col. 9, lines 46-50), the at least one clamp arm 41 defining an entry opening (as seen in Fig. 6 below) to the receiving space (shown in Fig. 7 below) at a bottom of the clamp 4, the clamp 4 being arranged to fully receive the container neck into the receiving space by inserting the container neck into the entry opening and moving the clamp 4 downwardly relative to the container neck so as to move the at least one clamp arm 41 against the spring bias (as disclosed in col. 9, lines 50-54); and a body 3 mounted to the base 2 and having a needle 200 attached to and extending from the body 3 (as seen in Fig. 5), the needle 200 being arranged to be inserted through a closure 730 of a beverage container 700 to introduce pressurized gas (from canister 100) into the beverage container 700 and extract beverage from the container (as disclosed in col. 5, lines 6-9).
	Regarding claim 8, Lambrecht discloses the device, where the at least one clamp arm 41 includes two clamp arms (as seen in Fig. 9) that are spring biased (via springs 47) to move toward each other and arranged to engage the container neck with the container neck positioned in the receiving space between the clamp arms 41.
41 are both movably mounted to the base 2 such that the arms 41 can be moved towards and away from each other (as discussed in col. 9, lines 29-32).
	Regarding claim 10, Lambrecht discloses the device, where the base 2 includes a stop 201 arranged at an upper end of the receiving space to contact a top of the container neck positioned between the clamp arms 41, the container neck being fully received in the receiving space when the top of the container neck contacts the stop 201 (as seen in Fig. 2).










	

    PNG
    media_image1.png
    666
    525
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    776
    592
    media_image2.png
    Greyscale



s 36-41 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rider et al. (U.S. Pub. 20170144877).
	Regarding claim 36, Rider discloses a beverage dispensing device, comprising: a base 2 to engage with a neck of a beverage container 700; a body 3 movably mounted to the base 2 between upper and lower positions and having a needle 200 attached to and extending from the body 3 (as seen in Fig. 5), the needle 200 being arranged to be inserted through a closure 730 of the beverage container 700 to introduce pressurized gas (via canister 100) into the beverage container 700 and extract beverage from the container 700 (see discussion of this process in para. [0030], lines 1-3); a container sensor arranged to detect that the container neck is engaged by the base 2 (as discussed in para. [0059], lines 1-3); and the use of a needle sensor 39 arranged to detect that the needle 200 is inserted through the closure 730 of the beverage container 700 (see discussion in para. [0037], lines 18-23).
	Regarding claim 37, Rider discloses the device, further comprising a controller 34 arranged to enable gas flow if the container sensor detects engagement of the container 700 with the base 2 and the needle sensor detects the needle 200 inserted through the closure 730 (see discussion in para. [0029], lines 3-8 and lines 22-27).
	Regarding claim 38, Rider discloses the device, where the base 2 includes a clamp 4 to engage with a neck of the container 700, and where the container sensor detects that the clamp 4 has engaged with the container neck (as discussed in para. [0059], lines 1-3).
	Regarding claim 39, Rider discloses the device, where the container sensor includes a switch that is actuated by contact of a container neck engaged by the clamp 4 (as discussed in para. [0059], lines 3-5).
2 includes a stop 201 arranged to contact a top of a neck of the container 700 when the container neck is engaged by the base 2 (as seen in Figs. 1-2), and where the container sensor includes a switch that is actuated by contact of the top of the container neck with the switch (as discussed in para. [0059], lines 3-5).
	Regarding claim 41, Rider discloses the device, where the stop 201 includes a needle guide 202 arranged to guide movement of the needle 200 through the closure 730 of the container 700.
	Regarding claim 43, Rider discloses the device, where the body 3 includes a clamp 4 to engage with the container neck, the container sensor is actuated by a container neck engaged by the clamp 4 (as discussed in para. [0059], lines 1-3), and the needle sensor detects the body 3 is in a lower position relative to the clamp 4 to indicate that the needle 200 is inserted through the closure 730 (see discussion in para. [0037], lines 18-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 and 11-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambrecht in view of Barberio et al. (U.S. Pat. 8205541).
	Regarding claims 2, 11, and 27, Lambrecht is discussed above, and discloses the system, where the at least one clamp arm 41 includes a container engagement surface 43,44 with a lower portion 41c, where the lower portion 41c is arranged to allow the clamp 4 to be pushed downwardly on the container neck to receive the container neck in the receiving space and move the at least one clamp 4 away from the container neck while the at least one clamp exerts an engagement force on the container neck (as discussed in col. 9, lines 50-54).  However, Lambrecht fails to teach where the lower portion 41c slopes inwardly and upwardly relative to the receiving space.  Barberio teaches a wine pouring system, comprising a clamp 103 having a receiving space 113, which engages the neck of a bottle 122, and further where there is a needle 120 that is inserted within the neck of the bottle 122.  Barberio’s clamp 103 has a lower portion that slopes inwardly and upwardly relative to the receiving space 113.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner surface of Lambrecht’s clamping arms with the sloping surfaces of Barberio, in order to allow a secure gripping surface for the clamp to engage the bottle, forming a seal, as taught to be desirable by Barberio (see discussion in col. 5, lines 27-30).  
41c of the container engagement surface is arranged to contact a lip of the container neck such that the lower portion exerts a radially outward force on the at least one clamp arm 41 to move the at least one clamp 41 arm away from the lip of the container neck as the clamp 4 is moved downwardly relative to the container neck to receive the container neck in the receiving space (see discussion in col. 8, lines 1-8).
	Regarding claims 4, 13, and 29, Lambrecht discloses the device, where the container engagement surface (as taught by Barberio) extends vertically on the at least one clamp arm 41.
	Regarding claim 5, 14, and 30, Barberio teaches the device, where the container engagement surface includes an upper portion positioned above the lower portion that slopes outwardly and upwardly relative to the receiving space 113 and the upper portion is arranged to disengage the clamp 4 (of Lambrecht) from a fully received container neck as the clamp 4 is pulled upwardly relative to the container neck (see slope of both upper and lower portions of Barberio in Fig. 6).
	Regarding claims 6 and 31, Lambrecht and Barberio teach the device, where the upper portion exerts a radially outward force on the at least one clamp arm 41 to move the at least one clamp arm 41 against the spring bias (see 47 of Lambrecht) and away from the container neck as the clamp 4 is moved upwardly relative to the container neck.  The Examiner notes that the sloped surfaces Barberio’s clamp 103 would cause this function, when used along the inner surface of Lambrecht’s clamp arms 41.
103 would cause this function, when used along the inner surface of Lambrecht’s clamp arms 41.
	Regarding claim 12, Lambrecht discloses the device, where the clamp arms 41 are pivotally mounted to the base 2 on a proximal side of the clamp arms 41 and the container engagement surfaces are located on a distal side of the arms 41 (as best seen in Fig. 7).
	Regarding claims 15 and 20, Lambrecht discloses the device, where the body 3 is arranged for movement relative to the base 2 between an upper position and a lower position, the device further including a latch that releasably locks the body 3 in the upper position until a container neck is fully received in the receiving space (see discussion in col. 7, lines 62-67).
	Regarding claims 16 and 23, Lambrecht discloses the device, where the latch is capable of releasing the body 3 to move to a lower position with a container neck fully received in the receiving space, and the body 3 and needle 200 are configured to be movable downward relative to the base 2 to the lower position to insert the needle 200 through a closure 730 at the opening of the container (as implied in the discussion in col. 7, lines 62-67).
	Regarding claims 17 and 22, Lambrecht discloses the device, the base 2 further including a needle guide 202 arranged to contact a top of a container neck engaged by the clamp 4 and in the receiving space, where the needle guide 202 is arranged to guide movement of the needle 200 through the closure 730 with downward movement of the body 3 relative to the base 2 (as seen in Figs. 2 and 6).
100) arranged to deliver pressurized gas to the needle 200 (as seen in Fig. 3).
	Regarding claims 19 and 35, Lambrecht discloses the device, further comprising a valve 300 arranged to control a flow of pressurized gas 100 to the needle 200 (as discussed in col. 4, lines 52-53).
	Regarding claims 21 and 33, Lambrecht discloses the device, where the base 2 includes a stop 201 arranged at an upper end of the receiving space to contact a top of the container neck positioned between the clamp arms 41, the container neck being fully received in the receiving space when the top of the container neck contacts the stop 201 (as seen in Fig. 2).
	Regarding claim 24, Lambrecht discloses the device, where the clamp 4 includes at least one clamp arm 41 that defines a receiving space for the container neck (as seen in Fig. 7 above), the at least one arm 41 being spring biased (through springs 47) to move relative to the base 2 to exert an engagement force on the container neck when fully received in the receiving space (as disclosed in col. 9, lines 46-50).
	Regarding claim 25, Lambrecht discloses the device, where the at least one clamp arm 41 includes two clamp arms (as seen in Fig. 9) that are spring biased (via springs 47) to move toward each other and arranged to engage the container neck with the container neck positioned in the receiving space between the clamp arms 41.
Regarding claim 26, Lambrecht discloses the device, where the at least one clamp arm 41 defining an entry opening (as seen in Fig. 6 below) to the receiving space (shown in Fig. 7 below) at a bottom of the clamp 4, the clamp 4 being arranged to fully receive the container 4 downwardly relative to the container neck so as to move the at least one clamp arm 41 against the spring bias (as disclosed in col. 9, lines 50-54).
Claims 42 and 44-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider.
	Regarding claims 42 and 44, Rider is discussed above, and discloses the device, where the body 3 is movable relative to the base 2 between an upper position and a lower position, and the use of a needle sensor, and the needle sensor is arranged to detect that the needle 200 is inserted through the closure 730 of the beverage container 700 when the container sensor detects that the base 2 is engaged with a container neck (as discussed in para. [0037], lines 18-23).  However, Rider fails to explicitly disclose where the needle sensor includes a switch that is actuated when the body 3 is in the lower position relative to the base 2 and the needle sensor switch is actuated to indicate the body 3 is in the lower position.  Rider teaches the use of a switch that allows for the operation of the clamp, when a container is detected through the sensor (see discussion in para. [0059], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional switches and sensors with the device of Rider, in order to provide a mechanism for automating the device, which would cause less work for the user to operate the device.  Further, the Examiner notes that, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
34 arranged to enable gas flow only if the container sensor switch is actuated by the container neck and the needle sensor switch is actuated by the body 2 at the lower position (see discussion in para. [0029], lines 22-27 and para. [0059], lines 5-9).
	Regarding claim 46, Rider teaches the device of claim 45, where the controller 34 includes a container orientation sensor arranged to detect an orientation of a container 700 engaged by the clamp 4, the controller 34 being arranged to deliver pressurized gas to the needle 200 when the container orientation sensor detects the engaged container 700 is oriented to pour beverage from the container 700 (see discussion in para. [0005], lines 14-21).
	Regarding claim 47, Rider teaches the device, where the controller 34 is arranged to deliver suitable pressurized gas into the container 700 via the needle 200 to dispense a defined volume of beverage (as discussed in para. [0029], lines 3-8).
	Regarding claim 48, Rider discloses the device, where the clamp 4 includes two clamp arms 41 (as seen in Fig. 8) that are opposed to each other and biased (via springs 47) towards each other to engaged the container neck.
	Regarding claim 49, Rider teaches the device, where the body 3 is arranged for movement relative to the base 2 between an upper position and a lower position, the device further including a latch that releasably locks the body 3 in the upper position until a container neck is fully received in the receiving space (see discussion in para. [0053], lines 24-28).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the reference to Lambrecht, Barberio, and Rider, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional mounting systems for beverage extractors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        27-Feb-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632